   Case 4:21-cv-00268 Document 9 Filed on 03/01/21 in TXSD Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION
------------------------------------------------------------------------------------------------------------
Corey Denard Pitre,                                                                  No. 4:21-cv-00268

                                          Plaintiff,

                         v.

TD Bank / Target Red Card,

                                       Defendant.


                      DEFENDANT TD BANK USA, N.A.’S
                     CERTIFICATE OF INTERESTED PERSONS
    __________________________________________________________________

         Pursuant to the Order for Conference Deadline and Disclosure of Interested

Parties, ¶ 2 (ECF Doc. 7), and Federal Rule of Civil Procedure 7.1, Defendant TD Bank

USA, N.A. (misnamed as “TD Bank / Target Red Card”), states that these persons, firms,

partnerships, corporations, affiliates, parent corporations, or other entities are financially

interested in this litigation’s outcome:

         TD Bank USA, N.A., a national banking association, is a wholly owned

subsidiary of TD Bank US Holding Company, a Delaware corporation, which in turn is a

wholly-owned subsidiary of TD Group US Holdings LLC, a Delaware limited liability

company, which in turn is a wholly-owned subsidiary of The Toronto-Dominion Bank, a

Canadian-chartered bank, whose stock is traded on the Toronto and New York Stock

Exchanges under the symbol “TD.” No publicly held company directly owns more than

10 percent of the stock of TD Bank USA, N.A.




                                                       1
  Case 4:21-cv-00268 Document 9 Filed on 03/01/21 in TXSD Page 2 of 3




       Target Enterprise, Inc., is also interested in this action’s outcome. Target

Enterprise, Inc., is a wholly owned subsidiary of Target Corporation, which is a publicly

held corporation, whose stock is traded on the New York Stock Exchange under the

symbol “TGT.” It is not a subsidiary of any other corporation. No publicly held

corporation owns 10 percent or more of Target Corporation’s stock.


March 1, 2021.
                                             BARNES & THORNBURG LLP

                                             /s/Alicia M. Barrs
                                             _________________________________
                                             Alicia M. Barrs, Texas Bar No. 24109620
                                             Suite 700
                                             2121 North Pearl Street
                                             Dallas, TX 75201-2469
                                             Ph. 214.258.4105
                                             Fax 214.258.4199
                                             Alicia.Barrs@btlaw.com

                                                          in association with

                                            Brian Melendez, Minn. License No.
                                                0223633 (application for admission pro
                                                hac vice forthcoming), Lead Attorney
                                            BARNES & THORNBURG LLP
                                            Suite 2800
                                            225 South Sixth Street
                                            Minneapolis, MN 55402-4662
                                            Ph. 612.367.8734
                                            Fax 612.333.6798
                                            brian.melendez@btlaw.com

                                             Attorneys for Defendant
                                                TD Bank USA, N.A. (misnamed as “TD
                                                Bank / Target Red Card”)




                                            2
  Case 4:21-cv-00268 Document 9 Filed on 03/01/21 in TXSD Page 3 of 3




                                  Certificate of Service

        I certify that, on March 1, 2021, I served this paper on the other Party by
electronic mail at the address below:

           Party                     Postal Address                 Email Address
Plaintiff Corey Denard         No. E2                         coreydpitre@icloud.com
    Pitre                      2 Mockingbird Circle
                               Houston, TX 77074

March 1, 2021.
                                              BARNES & THORNBURG LLP

                                              /s/Alicia M. Barrs
                                              _________________________________
                                              Alicia M. Barrs, Texas Bar No. 24109620
                                              Suite 700
                                              2121 North Pearl Street
                                              Dallas, TX 75201-2469
                                              Ph. 214.258.4105
                                              Fax 214.258.4199
                                              Alicia.Barrs@btlaw.com




                                             3
